                             UNITED STATES DISTRICT COURT
                                  DISTRICT OF MAINE


UNITED STATES OF AMERICA                      )
                                              )
               v.                             )      Criminal No. 1:19-mj-00238-JCN
                                              )
BARRY E. GRANT                                )


                                  MOTION FOR DETENTION


       The United States moves for pretrial detention of the defendant, pursuant to 18 U.S.C. §

3142. The United States requests that such order be conditional, to take effect when and if the

defendant is released from his current pretrial detention on separate state charges.

       1. Eligibility of Case. This case is eligible for a detention order because the case

           involves (check all that apply):

           ___ Conditions requiring a temporary detention order (18 U.S.C. § 3142(d))

           _X_ Crime of violence

           ___ Maximum sentence life imprisonment or death

           ___ 10+ year drug offense

           ___ Felony, with two prior convictions in above categories

           _X_ Felony involving a minor victim, a firearm, destructive device or dangerous

                    weapon or failure to register as a sex offender

           _X_ Serious risk defendant will flee

           _X_ Serious risk obstruction of justice

       2. Reasons for Detention:

                        i. Temporary Detention.

                           _________________________________________________________

                           _________________________________________________________
                    ii. Other than Temporary Detention. The court should detain the

                        defendant because there are no other conditions of release which will

                        reasonably assure (check one or both):

                        _X_ Defendant’s appearance is required

                        _X_ Safety of any other person and the community

      3. Date of Detention Hearing. The United States requests that the detention hearing be

         held after a continuance of _3_ days.

      4. Length of Detention Hearing. The United States will require _1/2_ hour to present its

         case for detention.



Date: August 4, 2019                                     HALSEY B. FRANK
                                                         UNITED STATES ATTORNEY


                                                         /s/Chris Ruge
                                                         Assistant United States Attorney
                                                         United States Attorney’s Office
                                                         202 Harlow Street
                                                         Bangor, ME 04401
                                                         (207) 945-0373
                                                         chris.ruge@hotmail.com
                            UNITED STATES DISTRICT COURT
                                 DISTRICT OF MAINE


                               CERTIFICATE OF SERVICE

        I hereby certify that on August 4, 2019, I electronically filed the MOTION FOR
DETENTION with the Clerk of Court using the CM/ECF system which will send notification of
such filing(s) to the following:

Jeffrey Silverstein, Esq.




                                                       HALSEY B. FRANK
                                                       United States Attorney

                                                       /s/ Chris Ruge, Esq.
                                                       Assistant United States Attorney
                                                       United States Attorney’s Office
                                                       202 Harlow Street, Suite 111
                                                       Bangor, ME 04401
                                                       (207) 945-0373
                                                       chris.ruge@usdoj.gov
